Appeal by defendants from a judgment of $2,000 in favor of plaintiff, on account of personal injuries, in an automobile negligence action. It is asserted that the verdict is excessive. The plaintiff, at the time of the trial, six months after the accident, was still suffering from pain and a thirty-five to forty per cent limitation of motion of the right arm and shoulder. Her earnings had been reduced about eighty dollars a month. Her physician stated upon the trial that it was his opinion that it would be several months before she would recover from the injury to her arm and shoulder. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, MeNamee, Bliss and HeSernan, JJ.